         Case 5:19-cv-00718-PRW Document 40 Filed 07/01/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
vs.                              )                      Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )

                         NOTICE OF SUBPOENAS DUCES TECUM

TO:    Douglas J. Shelton
       Shelton & Walkley Law Group
       7701 S. Western Avenue, Suite 201
       Oklahoma City, OK 73139

       PLEASE TAKE NOTICE that Defendant, CSAA Fire and Casualty Insurance Company,

will issue Subpoenas Duces Tecum to both Don Ray Sharp and the Oklahoma State Board of

Licensure for Professional Engineers and Land Surveyors. Copies of the Subpoenas Duces Tecum

are attached hereto as Exhibit 1.

                                           s/Gerard F. Pignato
                                           Gerard F. Pignato, OBA No. 11473
                                           Matthew C. Kane, OBA No. 19502
                                           Joshua K. Hefner, OBA No. 30870
                                           RYAN WHALEY, PLLC
                                           400 North Walnut Avenue
                                           Oklahoma City, OK 73104
                                           Telephone: (405) 239-6040
                                           Facsimile: (405) 239-6766
                                           Email: jerry@ryanwhaley.com
                                                  mkane@ryanwhaley.com
                                                  jhefner@ryanwhaley.com

                                           Attorneys for Defendant


                                             1
         Case 5:19-cv-00718-PRW Document 40 Filed 07/01/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 1, 2020, I electronically transmitted the attached document to
the Clerk of Court using the ECF System for filing. Based on the records currently on file, the
Clerk of Court will transmit a Notice of Electronic Filing to the following ECF registrants:

       Douglas J. Shelton – dshelton@sheltonlawok.com


                                             s/Gerard F. Pignato
                                             Gerard F. Pignato




                                                2
